Citation Nr: 1735404	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-40 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for headaches prior to July 21, 2014.

2.  Entitlement to an initial evaluation in excess of 30 percent for headaches on and from July 21, 2014.

3.  Entitlement to a rating in excess of 10 percent for left plantar fasciitis.

4.  Entitlement to a rating in excess of 10 percent for right plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ORDER

For the period prior to July 21, 2014, an increased rating in excess of a noncompensable rating for a migraine headache disability, is denied; and for the period on and after July 21, 2104, an initial rating in excess of 30 percent for a migraine headache disability, is denied.  

A rating in excess of 10 percent for left and right plantar fasciitis, separately, is denied.


FINDINGS OF FACT

1.  For the period prior to July 21, 2014, the Veteran's service-connected migraine headache disability does not manifest as migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.

2.  For the period on and after July 21, 2014, the Veteran's service-connected migraine headache disability does not manifest as migraine headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The evidence is equipoise as to whether the left foot plantar fasciitis has been manifested by pain resulting in moderate foot impairment.

4.  The evidence is equipoise as to whether the right foot plantar fasciitis has been manifested by pain resulting in moderate foot impairment.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for headaches prior to July 21, 2014 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2016).

2.  The criteria for an initial compensable evaluation in excess of 30 percent for headaches from July 21, 2014 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2016).

3.  The criteria for a disability rating in excess of 10 percent for the service-connected left foot plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.31(a), Diagnostic Code 5284 (2016).

4.  The criteria for a disability rating in excess of 10 percent for the service-connected right foot plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.31(a), Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the United States Army from September 1986 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2014 and September 2016, the Board remanded the Veteran's claims for further development.  As discussed below, that development has been completed.

The issue of whether there was CUE in a May 2015 rating decision that awarded service connection for lumbar strain (claimed as residuals of a back disorder, to include thoracic and lumbar spine disorders), with an effective date of December 31, 2008, has been raised by the record, but has not been adjudicated by the AOJ.  The Board must also note that in the September 2016 remand, it referred clear and unmistakable error (CUE) claims to the AOJ.  In March 2017, the Board sent a referral letter to the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Increased Rating Claims

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Fransisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

I.  Entitlement to an initial compensable evaluation for headaches prior to July 21, 2014

The Veteran is seeking an initial rating for migraine headaches in excess of a noncompensable rating before July 21, 2014.  For the reasons below the Board finds that an initial noncompensable rating is not warranted for this period. 

The Veteran's service-connected migraine headaches have been evaluated under Diagnostic Code (DC) 8100, which provides that a 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks. See 38 C.F.R. § 4.124a, DC 8100 (2016).

In December 2008, the Veteran told a VA nurse practitioner that when using his CPAP machine for sleep apnea, he stopped experiencing morning headaches.

In January 2009, the Veteran underwent a Persian Gulf Examination.  The Veteran reported experiencing headaches after exercising, and stated that he usually woke up in the morning with a headache.  He denied any visual disturbance.  

In June 2009, the Veteran underwent a compensation and pension examination.  The Veteran complained to the VA physician that his headaches throbbed, and occurred in the morning.  He reported that when headaches did occur, he was able to go to work as long as he took over-the-counter medication including ibuprofen and Motrin.  He reported experiencing headaches on average of seven times per week, lasting for two hours, each occurrence.  He reported that the headaches had a functional impact of reducing concentration.  The VA physician diagnosed the Veteran with migraine headaches.  She opined that taking medication would improve his condition.  She further opined that the Veteran's headache was as least as likely as not related to natural progression of any treatment he received while in service.  

The remaining VA treatment records during this period reflect the Veteran's complaints of ongoing symptoms and pain related to his headache condition.  In November 2009, the Veteran's primary care staff provider at the Augusta VAMC wrote a letter on behalf of the Veteran for his sleep apnea in a worker's assistance claim.  Here, the VA provider opined that the Veteran's sleep apnea was likely exacerbating his migraine headaches.  In a separate exam in November 2009, the Veteran reported suffering pain due to his headache, and rated it a four out of 10 on a pain scale, with 10 being the worst level of pain.  He stated the pain began one to two days ago.  In January 2010, the Veteran reported missing work because of his migraine.   In August 2012, the Veteran reported being in pain due to headaches, and rated the headaches a seven out of 10 on a pain scale, with 10 being the worst level of pain.  In January 2014, the Veteran reported still experiencing headaches during an appointment for post-traumatic stress disorder.  He also reported that his post-traumatic stress disorder symptoms caused headaches.

The Board finds that an evaluation in excess of a noncompensable rating is not warranted prior to July 21, 2014.  Under DC 8100, a higher evaluation is available for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  The evidence reflects that the Veteran experienced headaches more than once a month throughout the period on appeal.  Indeed, the Veteran reported experiencing headaches that occurred several times a week, lasting for a few hours each time.  However, he also reported they were alleviated with over-the-counter medication, and at one point, by use of a CPAP machine when sleeping.  At no point did he describe the headaches as prostrating, nor did any VA examiner or physician note prostration as a result of his migraines in his medical records.  In fact, the June 2009 VA examiner opined that if the Veteran continued to take ibuprofen and Motrin, he should be able to control the pain from his migraines.

Given the foregoing history, the record does not reflect migraine headache symptoms of the type and degree contemplated by a 10 percent or higher schedular rating, prior to July 21, 2014.

II.  Entitlement to an initial evaluation in excess of 30 percent for headaches from July 21, 2014

In July 2015, the Veteran was granted a 30 percent disability rating for his migraine headache disability, effective July 21, 2104, upon a VA examination that showed his symptoms had increased.  Again, he was rated under DC 8100.

In July 2014, the Veteran was afforded a VA examination.  The Veteran reported that his headaches pulsated and throbbed, on both sides of his head, and that the pain worsened with physical activity.  He stated the pain lasted for more than two days, and that his headaches made him sensitive to light, sensitive to sound, and he experienced changes in vision.  He reported that he had characteristic prostrating attacks of migraine headache once a month.  The VA examiner noted the Veteran was prescribed medication for his migraine headaches.  Additionally, the Veteran reported his migraine headaches impacted his ability to work as he could not concentrate.  His lack of concentration due to headache pain occurred once to twice a week, and forced him to take time off of work.

In various medical treatment notes dating from October 2014 to April 2016, the Veteran reported headache pain.  The pain ranged in score from five to eight on a pain scale, with 10 being the worst level of pain.  The Veteran reported that general movement increased his pain.

The Board finds that an evaluation in excess of 30 percent is not warranted on and from July 21, 2104.  The evidence reflects that the Veteran has characteristic prostrating attacks occurring on an average once a month, over the last several months.  A higher evaluation of 50 percent is not warranted for migraines unless the evidence shows very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the Veteran reported missing work, for the most part, he is able to work.  He reported that his headache pain reduced his concentration at work, once to twice a week, but he did not report that they left him completely prostrated and unable to function in daily life.

Given the foregoing history, the record does not reflect migraine headache symptoms of the type and degree contemplated by a 50 percent scheduler rating, on and from July 21, 2014.  

III.  Entitlement to a rating in excess of 10 percent for left plantar fasciitis and right plantar fasciitis, separately

The Veteran is seeking a rating in excess of 10 percent disability for left and right foot plantar fasciitis, separately.  The Veteran's right and left plantar fasciitis was assigned a 10 percent rating under DC 5299-5020.  There is no diagnostic code directly applicable to plantar fasciitis.  The Board notes that the rating schedule cannot account for every disease; therefore, it is permissible to rate unlisted conditions by analogy.  See 38 C.F.R. § 4.20 (2016).  Such ratings are to be "built-up" by selecting the first two digits from that part of the schedule most closely identifying the part of the body involved, and the last two digits 99, indicating an unlisted condition.  38 C.F.R. § 4.27.  Therefore, DC 5099-5020 indicates an unlisted musculoskeletal condition rated as synovitis.  38 C.F.R. § 4.71(a), DC 5020.

Synovitis is defined as inflammation of the synovium; it is usually painful, particularly on motion, and is characterized by a fluctuating swelling due to effusion within a synovial sac.  See Dorland's Illustrated Medical Dictionary 1857 (32nd Ed. 2012).  In this case, the lay and medical evidence show a history of plantar tenderness, pain on manipulation, and functional loss due to his plantar pain.  Under DC 5020, synovitis is rated according to any resulting limitation of motion of the joint involved.  38 C.F.R. § 4.71(a), DC 5020.

In June 2009, the Veteran was afforded a compensation and pension examination.  The Veteran reported that the pain in his feet was constant, and described it as localized burning, aching, and sharp.  When standing or walking, he had no weakness, but suffered from pain, stiffness, swelling, and fatigue.  He described the pain as an eight out of 10, with 10 being the worst level of pain on a pain scale.  At rest, he did not have any weakness, but reported that he had pain, stiffness, swelling, and fatigue in his feet.  He reported to the VA physician that the pain could be elicited by physical activity, and relieved by rest and taking Motrin.  The Veteran reported that if he took medication, he could function through the pain.  He also reported using foot supports, and reported that he could not walk for long periods of time because of the pain, but that the pain would ease after a while.  The VA physician opined that palpation of the plantar surface of the left and right foot reveled slight tenderness.  She further opined that he did not have any limitation with standing and walking; and that he did not require any type of support with his shoes.  The VA physician continued the established diagnosis of bilateral plantar fasciitis based on tenderness of plantar surfaces of both feet.  Upon review of an x-ray of the Veteran's feet, an independent radiologist reported to the VA physician that in his opinion, both of the Veteran's feet were "unremarkable."  See June 2009 Brown and Radiology Associates Report.  

In August 2009, the Veteran submitted a notice of disagreement (NOD).  Here, he wrote that he had consistent pain during flare-ups and experienced a limitation of motion.  He also wrote that it was difficult for him to stand and walk in the mornings, due to "extreme pain at the heel and middle of [his] feet."  See August 2009 NOD.  

In December 2013, the Veteran asked the Augusta VA Medical Center (VAMC) to order a cane for him because of his plantar fasciitis and cold weather injury.  He reported that these foot disabilities made it difficult for him to walk.

In July 2014, upon Board remand instructions, the Veteran was afforded a VA examination for his plantar fasciitis.  The Veteran reported that he had suffered from chronic pain in both feet since 1988 or 1989.  He reported that the pain in his soles was constant, rating it a nine to 10 on a pain scale, with 10 being the worst level of pain.  He reported that the pain worsened when he stood or walked.  The Veteran also reported that he took medication for his plantar fasciitis and that he used shoe inserts.  The Veteran was not observed using a cane, nor reported needing to use a cane.  The Veteran reported that he suffered from flare-ups that would hinder him from standing or walking for too long.  He described the flare-ups as moderate in severity, and that they occurred once every six weeks, lasting two to seven days.  The Veteran did not report any functional loss or functional impairment.  The VA examiner did not diagnose the Veteran with any foot disability other than plantar fasciitis, and noted that there was tenderness present in the soles of both feet.  The VA examiner indicated the pain was of moderate severity in both feet, and that the plantar fasciitis did not chronically compromise weight bearing.  He also confirmed that the foot condition required some sort of shoe modification.  The VA examiner observed that there was pain on movement for both feet, and that there was functional loss during flare-ups or when the feet were used repeatedly over a period of time.  The VA examiner opined that the functional loss rendered the Veteran unable to do normal duties.  He also noted that the Veteran's pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The VA examiner opined that any functional impairment from his plantar fasciitis was not to such an extreme that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Here, the bilateral plantar fasciitis is currently rated under a diagnostic code predicated on limitation of motion.  The Board finds that the Veteran's right and left plantar fasciitis, separately, is more appropriately rated under Diagnostic Code 5284 because the symptom of the disability is tenderness.  

DC 5284 provides for a 10 percent rating for other foot injuries that are moderate, 20 percent for moderately severe foot injuries, and 30 percent for severe foot injuries.  38 C.F.R. § 4.71(a).  In this case, the symptomatology as described above is not tantamount to a moderately severe foot injury.  As noted, the Veteran's main symptom consisted of pain on use, tenderness, and was reported to be mild in degree.

In the present case, the June 2009 VA examiner observed that there was slight tenderness of the plantar surface.  She noted that although the Veteran reported wearing foot supports, in her opinion, he did not require any type of support with his shoes.  Additionally, she opined that he did not have any limitations with standing or walking, although he reported suffering from pain, stiffness, swelling, and fatigue when standing or walking.  Although the Veteran stated the pain was an eight out of 10 on a pain scale, with 10 being the worst level of pain, the Veteran also reported that the pain was manageable enough for him to function, if he took Motrin during flare-ups.  Furthermore, an independent physician reported to the July 2009 VA examiner that upon reviewing x-rays of the Veteran's feet, he found no disability to report on.  In August 2009 and December 2013, the Veteran reported pain.  In August 2009, the Veteran reported having extreme pain in his heel and midsole.  In the December 2013 phone call, he stated his foot pain was a combination of plantar fasciitis and a cold weather injury, thus requiring him to ask for a cane.  The September 2014 VA examination reflects that there was tenderness present in both soles, and that this tenderness was the cause of the Veteran's reported pain.  The VA examiner opined that all manifestations were due to bilateral plantar fasciitis.  The Veteran reported that he had pain at the bottoms of his feet, constantly, and that the pain was a nine to 10 on a pain scale, with 10 being the worst.  The examiner added that the Veteran required shoe inserts, however the plantar fasciitis was not so severe that he required the use of any assistive device such as a cane.  The Veteran is competent to report this symptomatology, and the Board finds him credible.  

In determining whether the severity of the bilateral plantar fasciitis is more than moderate in nature, the Board gives more weight to the objective findings on the July 2009 compensation and pension exam; and September 2014 VA examinations, than on the Veteran's reporting of symptomatology.  The weight of competent and probative evidence shows that the Veteran's bilateral plantar fasciitis has not been manifested by moderately severe impairment in either foot.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016), but finds that a scheduler evaluation in excess of 10 percent is not warranted for either foot.  The examiners noted that the plantar fasciitis was not so severe that it required the use of any assistive devices, such as a cane, and that the Veteran's pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or repeated foot use.  Although the September 2014 VA examiner observed that there was pain on movement for both feet, he indicated that the pain was of moderate severity and that the plantar fasciitis did not chronically compromise weight bearing.  That VA examiner also noted that the Veteran reported flare-ups.  However, the flare-ups only occurred once every six weeks, and were described as moderate in severity, by the Veteran.  Finally, both VA examiners noted that the Veteran's pain was alleviated by shoe inserts and medication.  

Given the foregoing history, the record does not reflect moderately severe impairment due to symptoms of the type and degree contemplated by a 20 percent or higher schedular rating.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		J.Lee, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


